COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Reehan Malik v. Geico Advantage Insurance Company, Inc., Tara
                           Carthew, Robert M. Miller, Tony Nicely, and Sura Omar

Appellate case number:     01-19-00489-CV

Trial court case number: 2018-62710

Trial court:               333rd District Court of Harris County

         Appellant, Reehan Malik, has filed a motion to extend time to file his appellate brief, which
does not comply with the Rules. See Tex. R. App. P. 10.1(a)(5) (requiring certificate of conference
stating appellant conferred, or made reasonable attempt to confer, with all parties about merits of
motion and whether those parties oppose motion); Tex. R. App. P. 10.1(b)(1)(D) (requiring motion
to state number of previous extensions granted). Nevertheless, appellant filed his brief on October
11, 2019. Accordingly, appellant’s motion is GRANTED.
       It is so ORDERED.

Judge’s signature:     /s/ Evelyn V. Keyes
                      Acting individually        Acting for the Court


Date: __October 17, 2019__